     Case 1:20-ap-01070-VK     Doc 1 Filed 07/17/20 Entered 07/17/20 12:25:43         Desc
                               Main Document    Page 1 of 16



 1   VINCENT J. DAVITT (SBN 130649)
     ANITA JAIN (SBN 192961)
 2   MEYLAN DAVITT JAIN AREVIAN & KIM LLP
     444 South Flower Street, Suite 1850
 3
     Los Angeles, California 90071
 4   Telephone: (213) 225-6000
     Email: vdavitt@mdjalaw.com/ajain@mdjalaw.com
 5
     Attorneys for Creditor
 6   UNITED LENDER, LLC
 7

 8                             UNITED STATES BANKRUPTCY COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10

11   In re                                             CASE NO. 1:20-bk-11134-VK
12
     HELPING OTHERS INTERNATIONAL, LLC,                Chapter 11
13                Debtor.
                                                       Adv. No. Assigned to Removed Action:
14                                                     _______________________
15
                                                       NOTICE OF REMOVAL OF LAWSUIT
16                                                     PENDING IN STATE COURT TO
                                                       BANKRUPTCY COURT (28 USC § 1452)
17
                                                       [LBR 9027-1]
18

19

20   ANH THY SONG NGUYEN, TRUSTEE OF
     MOTHER NATURE TRUST,
21                Plaintiff,
22   vs.

23   UNITED LENDER, LLC, a Nevada limited
     liability company; SHAWN AHDOOT, an
24   individual; ALBERT A. AHDOOT, an
     individual; MEGAN E. ZUCARO, an individual;
25   HELPING OTHERS INTERNATIONAL, LLC,
     a Delaware limited liability company;
26
     WESTERN FIDELITY ASSOCIATES, LLC, a
27   California limited liability company, dba
     WESTERN FIDELITY TRUSTEES; JOHN B.
28   SPEAR, an individual; AMERICAN

                                                   1
     Case 1:20-ap-01070-VK       Doc 1 Filed 07/17/20 Entered 07/17/20 12:25:43              Desc
                                 Main Document    Page 2 of 16



 1   FINANCIAL CENTER, INC., a California
     corporation; and DOES 1 through 100, inclusive,
 2
                    Defendants.
 3   UNITED LENDER, LLC, a Nevada limited
     liability company,
 4

 5                 Cross-Complainant,

 6   vs.
 7   HELPING OTHERS INTERNATIONAL, LLC,
 8   a Delaware limited liability company; ANH THY
     SONG NGUYEN, individually and as Trustee of
 9   MOTHER NATURE TRUST; MEGAN E.
     ZUCARO, an individual; JOHN B. SPEAR, an
10   individual; TRI STAR EQUITY GROUP CORP.,
     a California corporation, aka TRI STAR
11
     EQUITY GROUP INC.; and ROES 1 through
12   100, inclusive,
                   Cross-Defendants.
13

14          TO ALL PARTIES TO THE LAWSUIT BEING REMOVED AND TO THE COURT THAT

15   LAWSUIT IS BEING REMOVED FROM:

16          Defendant and Cross-Complainant UNITED LENDER, LLC (“United”) hereby removes the

17   lawsuit entitled Anh Thy Song Nguyen, Trustee of Mother Nature Trust v. United Lender, LLC, et al.,

18   Superior Court for the State of California, for the County of Orange, Case No. 30-2020-01124778-CU-

19   FR-CJC, including all cross-actions and third party actions (the “Action”), formerly pending in Orange

20   County Superior Court located at 700 Civic Center Drive, Santa Ana, California 92701, to the United

21   States Bankruptcy Court for the Central District of California pursuant to 28 USC § 1452(a) and FRBP

22   9027(a), and hereby gives notice of such removal to each of the following:

23           1.     Orange County Superior Court
                    Attn: Hon. Walter Schwarm, Dept. C19
24                  700 West Civic Center Drive
                    Santa Ana, California 92701
25

26           2.     Andrew A. Smits, Esq.
                    Law Offices of Andrew A. Smits
27                  36 Executive Park, Suite 160
                    Irvine, CA 92614-4794
28                  Tel: (949) 833-1025

                                                       2
     Case 1:20-ap-01070-VK    Doc 1 Filed 07/17/20 Entered 07/17/20 12:25:43              Desc
                              Main Document    Page 3 of 16



 1                Email: asmits@smits-law.com
                  Attorneys for Plaintiff Anh Thy Song Nguyen, Trustee of Mother Nature
 2
                  Maurice Wainer, Esq.
 3
                  Snipper Wainer & Markoff
 4                232 North Canon Drive
                  Beverly Hills, CA 90210-5302
 5                Tel: (310) 550-5770
                  Email: mrwainer@swmfirm.com
 6                Attorneys for Defendant and Cross-Complainant United Lender, LLC and Defendants
                  Shawn Ahdoot and Albert A. Ahdoot
 7

 8                Lawrence C. Meyerson, Esq.
                  5521 Mission Road, Suite 399
 9                Bonsall, CA 92003
                  Tel: (310) 827-3344
10                Email: lcm@lcmplc.com
                  Attorneys for Defendant and Cross-Complainant United Lender, LLC and Defendants
11
                  Shawn Ahdoot and Albert A. Ahdoot
12
                  Robert Schachter, Esq.
13                Hitchcock, Bowman & Schachter
                  Del Amo Financial Center, Ste. 1030
14                21515 Hawthorne Boulevard
15                Torrance, CA 90503-6579
                  Tel: (310) 540-2202
16                Email: rs@rschachterlaw.com
                  Attorneys for Defendant Western Fidelity Associates, LLC dba Western Fidelity
17                Trustees
18                Lori E. Eropkin Esq.
19                Levinson Arshonsky & Kurtz LLP
                  15303 Ventura Boulevard, Suite 1650
20                Sherman Oaks, CA 91403
                  Tel: (818) 382-3434
21                Email: leropkin@laklawyers.com
                  Attorneys for Defendant American Financial Center, Inc.
22

23                Megan E. Zucaro
                  4501 W. Channel Island Blvd. #94
24                Oxnard, CA 288-1364
                  Email: m@megazee.com
25                In Pro Per (Defendants Megan E. Zucaro and Helping Others International)
26
                  John B. Spear
27                4959 Palo Verde Street, Suite 205C
                  Montclair, CA 91763
28                Email: johnbspear@gmail.com
                  Defendant and Cross-Defendant
                                                   3
     Case 1:20-ap-01070-VK         Doc 1 Filed 07/17/20 Entered 07/17/20 12:25:43                 Desc
                                   Main Document    Page 4 of 16



 1          Removal of the Action is based on the following facts:

 2          1.      On January 15, 2020, ANH THY SONG NGUYEN, TRUSTEE OF MOTHER

 3   NATURE TRUST (“Plaintiff”) filed the Action against, among others, United.

 4          2.      The Action commenced on January 15, 2020, with Plaintiff’s filed Complaint. Plaintiff

 5   promptly amended. The First Amended Complaint was filed on January 21, 2020, and alleges the

 6   following causes of action: (1) Wrongful Foreclosure-Fraud; (2) Fraud and Deceit-Intentional

 7   Misrepresentation; (3) Negligence; (4) Breach of Contract; (5) Relief Based on Rescission of Contract;

 8   (6) Quieting Title; (7) Cancellation of Written Instruments; (8) Declaratory Relief; and (9) Unfair

 9   Business Practices-Violation of Bus. & Prof. Code Section 17200, et seq.

10          3.      The Action arises out of the May 2019 sale of real property located within the County

11   of Orange, State of California, commonly known as property at 6475 Marigayle Circle, Huntington

12   Beach, California 92648 (the “Property”) for $3,150,000. Plaintiff was the seller; Helping Others

13   International, LLC (“Debtor”) was the buyer (Megan E. Zucaro (“Zucaro”) is Debtor’s managing

14   member); and Defendant United loaned Debtor $1,957,000 in purchase money relating the sale, which

15   is secured by United’s Deed of Trust, a first position lien, against the Property. Prior to the sale,

16   Plaintiff and Debtor artificially increased the sale price of the Property from $2.5 million (what

17   Plaintiff had been willing to sell the Property for) to $3,150,000 because: (a) Plaintiff wanted a seller

18   carry back, second position lien in the amount of $1.2 million; (b) Zucaro sought a $150,000

19   commission for herself; and (c) Plaintiff sought a $157,500 commission for herself. Sometime after

20   the sale, Defendant American Financial Center, Inc. provided Debtor with a loan, secured by a third

21   position lien. Shortly after the sale, Debtor defaulted on all three loans. Because of the post-closing

22   default, Plaintiff seeks to cancel Defendant United’s lien and asserts several other tort claims against

23   numerous defendants.

24          4.      On March 4, 2020, United filed a Cross-Complaint, alleging the following causes of

25   action: (1) Judicial Foreclosure of Deed of Trust; (2) Specific Performance of Assignment of Rents;

26   (3) Appointment of Receiver Pursuant to Provision in Deed of Trust; (4) Injunctive Relief; (5) Breach

27   of Contract; (6) Negligent Misrepresentation; (7) Fraudulent Concealment; (8) Negligence; (9)

28   Negligent Hiring/Supervision; (10) Conspiracy; (11) Unjust Enrichment.

                                                          4
     Case 1:20-ap-01070-VK         Doc 1 Filed 07/17/20 Entered 07/17/20 12:25:43                Desc
                                   Main Document    Page 5 of 16



 1           5.     On June 8, 2020, Megan E. Zucaro filed a petition for relief in United States

 2   Bankruptcy Court for the Central District of California under Chapter 11 which is pending.

 3           6.     The Action is not proceeding before the United States Tax Court.

 4           7.     The Action is not a civil action by a governmental unit to enforce its police or

 5   regulatory power.

 6           8.     The Action was formerly pending in Superior Court for the State of California, for the

 7   County of Orange, Case No. 30-2020-01124778-CU-FR-CJC.

 8           9.     On June 29, 2020, Debtor filed a petition for relief in United States Bankruptcy Court

 9   for the Central District of California under Chapter 11 of the United States Bankruptcy Code, which is

10   currently pending.

11           10.    By the Action, Plaintiff sues Debtor Helping Others International, LLC to cancel the

12   May 2019 sale transaction and thereby cancel Debtor’s fee title interest in the Property, an asset of the

13   Estate. Further, the Action implicates the rights and liabilities of three of Debtor’s secured creditors on

14   the Property: United (first position lien); Plaintiff (second position lien); and American Financial

15   Center, Inc. (third position lien). The Action therefore is a core proceeding within the meaning of 28

16   USC §§ 157 and 1334.

17           11.    United does consent to entry of a final order in the Action by the bankruptcy court.

18           12.    This Court has jurisdiction over the Action pursuant to 28 USC § 1334(b).

19           13.    Removal of the Action to this Court is proper pursuant to 28 USC § 1452(a) and FRBP

20   9027.

21           14.    Venue for the Action is proper in this Court under 28 USC § 1452(a) because this Court

22   is the Bankruptcy Court located in the District where the nonbankruptcy court where the Action was

23   formerly pending was located.

24           15.    Pursuant to Fed. R. Bankr. 9027(c), this Notice of Removal shall also be filed with the

25   court where the Action was previously pending.

26           16.    Attached hereto are Exhibits 1 through 170 are true and correct copies of all pleadings

27   filed in the Action prior to remove as follows, and Exhibit 171 is the Docket in the State Court

28   Action:

                                                          5
     Case 1:20-ap-01070-VK       Doc 1 Filed 07/17/20 Entered 07/17/20 12:25:43              Desc
                                 Main Document    Page 6 of 16



 1

 2   Exhibit    Date                                       Title of Pleading
      No.
 3             1/15/20 Civil Case Cover Sheet
       1.
 4             1/15/20 Complaint for Damages and Equitable and Injunctive Relief Based on (1)
       2.
                       Wrongful Foreclosure – Fraud; (2) Fraud and Deceit – Intentional
 5
                       Misrepresentation; (3) Negligence; (4) Breach of Contract; (5) Relief Based on
 6                     Rescission of Contract; (6) Quieting Title; (7) Declaratory Relief; and (8) Unfair
                       Business Practices – Violation of Bus. & Prof. Code Section 17200, Et Seq.
 7                     Demand for Jury Trial
               1/15/20 Notice and Plaintiff’s Statement of Right to Seek Punitive Damages Against
 8     3.
                       Defendant Helping Others International, LLC, Pursuant to Civil Code Section
 9                     3294
               1/15/20 Notice and Plaintiff’s Statement of Right to Seek Punitive Damages Against
       4.
10                     Defendant Shawn Ahdoot Pursuant to Civil Code Section 3294
               1/15/20 Notice and Plaintiff’s Statement of Right to Seek Punitive Damages Against
11     5.
                       Defendant John B. Spear Pursuant to Civil Code Section 3294
               1/15/20 Notice and Plaintiff’s Statement of Right to Seek Punitive Damages Against
12     6.
                       Defendant United Lender, LLC, Pursuant to Civil Code Section 3294
13             1/15/20 Notice and Plaintiff’s Statement of Right to Seek Punitive Damages Against
       7.
                       Defendant Megan E. Zucaro Pursuant to Civil Code Section 3294
14             1/15/20 Notice and Plaintiff’s Statement of Right to Seek Punitive Damages Against
       8.
                       Defendant Albert A. Ahdoot Pursuant to Civil Code Section 3294
15             1/15/20 Notice and Plaintiff’s Statement of Right to Seek Punitive Damages Against
       9.
16                     Defendant Western Fidelity Associates, LLC, dba Western Fidelity Trustees,
                       Pursuant to Civil Code Section 3294
17             1/15/20 Summons
       10.
18             1/15/20 Notice of Pendency of Action (Lis Pendens)
       11.
19             1/15/20 Court Notice of Case Assignment
       12.
20             1/17/20 Payment Receipt
       13.
21             1/21/20 First Amended Complaint for Damages and Equitable and Injunctive Relief Based
       14.
                       on (1) Wrongful Foreclosure-Fraud; (2) Fraud and Deceit-Intentional
22                     Misrepresentation; (3) Negligence; (4) Breach of Contract; (5) Relief Based on
23                     Rescission of Contract; (6) Quieting Title; (7) Cancellation of Written Instruments;
                       (8) Declaratory Relief; and (9) Unfair Business Practices-Violation of Bus. & Prof.
24                     Code Section 17200, et seq.
               1/21/20 Notice of Plaintiff’s Statement of Right to Seek Punitive Damages Against
25     15.
                       Defendant American Financial Center, Inc., Pursuant to Civil Code Section 3294
               1/21/20 Summons
26     16.
               1/22/20 Ex Parte Application of Plaintiff Anh Thy Song Nguyen, Trustee of Mother Nature
27     17.
                       Trust, for Temporary Restraining Order and Order to Show Cause re: Preliminary
28                     Injunction; and Memorandum of Points and Authorities in Support Thereof

                                                       6
     Case 1:20-ap-01070-VK    Doc 1 Filed 07/17/20 Entered 07/17/20 12:25:43            Desc
                              Main Document    Page 7 of 16



 1           1/22/20 Declaration of Anh Thy Song Nguyen in Support of Ex Parte Application of
       18.
                     Plaintiff Anh Thy Song Nguyen, Trustee of Mother Nature Trust, for Temporary
 2                   Restraining Order and Order to Show Cause re: Preliminary Injunction
             1/22/20 Declaration of Andrew A. Smits in Support of Ex Parte Application of Plaintiff
 3     19.
                     Anh Thy Song Nguyen, Trustee of Mother Nature Trust, for Temporary
 4                   Restraining Order and Order to Show Cause re: Preliminary Injunction
             1/22/20 Notice of Pendency of Action (Lis Pendens) and Proof of Service Thereof
       20.
 5
             1/22/20 Request for Judicial Notice of Plaintiff Anh Thy Song Nguyen, Trustee of Mothers
       21.
 6                   Nature Trust, in Support of Ex Parte Application for Temporary Restraining Order
                     and for Order to Show Cause re: Preliminary Injunction
 7           1/22/20 [Proposed] Order Granting Ex Parte Application for Temporary Restraining Order
       22.
 8                   and Order to Show Cause re: Preliminary Injunction
             1/22/20 Court Payment Receipt
       23.
 9
             1/23/20 [Proposed] Order Granting Ex Parte Application for Temporary Restraining Order
       24.
10                   and Order to Show Cause re: Preliminary Injunction
             1/24/20 Minute Order (re Ex Parte)
11     25.
             1/28/20 Proof of Service of: (1) Order Granting Ex Parte Application for Temporary
12     26.
                     Restraining Order and Order to Show Cause re: Preliminary Injunction; and (2) Ex
13                   Parte Application of Plaintiff for Temporary Restraining Order and Order to Show
                     Cause re: Preliminary Injunction, and Supporting Papers Re: Defendant Western
14                   Fidelity Associates, LLC, DBA Western Fidelity Trustees
             1/28/20 Proof of Service of: (1) Order Granting Ex Parte Application for Temporary
15     27.
                     Restraining Order and Order to Show Cause re: Preliminary Injunction; and (2) Ex
                     Parte Application of Plaintiff for Temporary Restraining Order and Order to Show
16                   Cause re: Preliminary Injunction, and Supporting Papers Re: Defendant United
17                   Lender, LLC
             1/28/20 Proof of Service of: (1) Order Granting Ex Parte Application for Temporary
       28.
18                   Restraining Order and Order to Show Cause re: Preliminary Injunction; and (2) Ex
                     Parte Application of Plaintiff for Temporary Restraining Order and Order to Show
19                   Cause re: Preliminary Injunction, and Supporting Papers Re: Defendant Shawn
                     Ahdoot
20
             1/28/20 Proof of Service of: (1) Order Granting Ex Parte Application for Temporary
       29.
21                   Restraining Order and Order to Show Cause re: Preliminary Injunction; and (2) Ex
                     Parte Application of Plaintiff for Temporary Restraining Order and Order to Show
22                   Cause re: Preliminary Injunction, and Supporting Papers Re: Defendant Albert A.
                     Ahdoot
23           1/28/20 Proof of Service of: (1) Order Granting Ex Parte Application for Temporary
       30.
24                   Restraining Order and Order to Show Cause re: Preliminary Injunction; and (2) Ex
                     Parte Application of Plaintiff for Temporary Restraining Order and Order to Show
25                   Cause re: Preliminary Injunction, and Supporting Papers Re: Defendant American
                     Financial Center, Inc.
26           1/28/20 Proof of Service of: (1) Order Granting Ex Parte Application for Temporary
       31.
                     Restraining Order and Order to Show Cause re: Preliminary Injunction; and (2) Ex
27                   Parte Application of Plaintiff for Temporary Restraining Order and Order to Show
28                   Cause re: Preliminary Injunction, and Supporting Papers Re: Defendant Helping
                     Others International, LLC
                                                   7
     Case 1:20-ap-01070-VK     Doc 1 Filed 07/17/20 Entered 07/17/20 12:25:43            Desc
                               Main Document    Page 8 of 16



 1           1/28/20 Proof of Service of: (1) Order Granting Ex Parte Application for Temporary
       32.
                     Restraining Order and Order to Show Cause re: Preliminary Injunction; and (2) Ex
 2                   Parte Application of Plaintiff for Temporary Restraining Order and Order to Show
                     Cause re: Preliminary Injunction, and Supporting Papers Re: Defendant John B.
 3
                     Spear
 4           1/28/20 Proof of Service of: (1) Order Granting Ex Parte Application for Temporary
       33.
                     Restraining Order and Order to Show Cause re: Preliminary Injunction; and (2) Ex
 5                   Parte Application of Plaintiff for Temporary Restraining Order and Order to Show
                     Cause re: Preliminary Injunction, and Supporting Papers Re: Defendant Megan E.
 6                   Zucaro
 7           1/28/20 Proof of Service of Summons (re United Lender, LLC)
       34.
 8           1/28/20 Proof of Service of Summons (re Western Fidelity)
       35.
 9           1/28/20 Proof of Service of Summons (re Albert A. Ahdoot)
       36.
10           1/28/20 Proof of Service of Summons (re Shawn Ahdoot)
       37.
11           1/31/20 Defendants’ Memorandum of Points and Authorities in Opposition to Plaintiff’s
       38.
                     Motion for Injunctive Relief
12           1/31/20 Declaration of Shawn Ahdoot in Opposition to Plaintiff’s Motion for Injunctive
       39.
                     Relief
13           1/31/20 Declaration of Maurice Wainer in Opposition to Plaintiff’s Motion for Injunctive
       40.
14                   Relief
             1/31/20 Defendants’ Objections to Declaration of Anh Thy Song Nguyen in Opposition to
       41.
15                   Plaintiff’s Motion for Injunctive Relief
             1/31/20 Proof of Service of Defendants’ Papers Filed in Opposition to Plaintiff’s Motion
16     42.
                     for Injunctive Relief
             2/3/20 Court Payment Receipt
17     43.
             2/4/20  Reply Brief if Plaintiff Anh Thy Song Nguyen, Trustee of Mother Nature Trust, in
18     44.
                     Support of Motion for Preliminary Injunction and Order to Show Cause re:
19                   Preliminary Injunction
             2/4/20 Evidentiary Objections of Plaintiff Anh Thy Song Nguyen, Trustee of Mothers
       45.
20                   Nature Trust, to the Declaration of Maurice Wainer Filed in Opposition to Motion
                     for Preliminary Injunction
21           2/4/20 Evidentiary Objections of Plaintiff Anh Thy Song Nguyen, Trustee of Mothers
       46.
22                   Nature Trust, to the Declaration of Shawn Ahdoot Filed in Opposition to Motion
                     for Preliminary Injunction
23           2/4/20 Supplemental Declaration of Andrew A. Smits in Support of Plaintiff’s Reply
       47.
                     Brief and Order to Show Cause re: Preliminary Injunction
24           2/10/20 Court Notice of Hearing (re 6/12/20 CMC)
       48.
25           2/10/20 [Proposed] Order Granting Plaintiff’s Motion for Preliminary Injunction; and
       49.
                     Preliminary Injunction
26
             2/11/20 Declaration of Non Monetary Status (Def. Western Fidelity)
       50.
27
             2/11/20 Order Granting Plaintiff’s Motion for Preliminary Injunction; and Preliminary
       51.
28                   Injunction

                                                    8
     Case 1:20-ap-01070-VK     Doc 1 Filed 07/17/20 Entered 07/17/20 12:25:43           Desc
                               Main Document    Page 9 of 16



 1           2/13/20 Minute Order (re OSC re Preliminary Injunction)
       52.
 2           2/13/20 Nguyen Notice of Entry of Judgment or Order
       53.
 3           2/13/20 Objection of Plaintiff Anh Thy Song Nguyen, Trustee of Mother Nature Trust, to
       54.
                     Declaration of Non Monetary Status of Western Fidelity Associates, LLC, dba
 4                   Western Fidelity Trustees
 5           2/20/20 Undertaking of Corporate Surety
       55.
 6           2/20/20 Notice of Petition to Compel Arbitration and to Stay Action Pending Award of
       56.
                     Filed by Lender Defendants, United Lender, LLC, Shawn Ahdoot and Albert A.
 7                   Ahdoot
             2/20/20 Memorandum of Points and Authorities in Support of Lender Defendants’ Petition
 8     57.
                     to Compel Arbitration and to Stay Action Pending Award of Arbitrator
             2/20/20 Declaration of Maurice Wainer in Support of Lender Defendants’ Petition to Stay
 9     58.
                     Action Pending Award of Arbitrator
10           2/20/20 Judicial Notice in Support of Defendants’ Petition to Compel Arbitration and to
       59.
                     Stay Action Pending Award of Arbitrator
11           2/20/20 Proof of Service in Support of Lender Defendants’ Petition to Compel Arbitration
       60.
                     and to Stay Action Pending Award of Arbitrator
12           2/21/20 Request for Judicial Notice in Support of Lender Defendants’ Petition to Compel
       61.
13                   Arbitration and to Stay Action Pending Award of Arbitrator
             2/21/20 Court Payment Receipt
       62.
14
             2/21/20 Notice of Filing Undertaking re: Preliminary Injunction
       63.
15
             3/3/20   Defendant American Financial Center, Inc. Response to Petition to Compel
       64.
16                    Arbitration and to Stay Action Pending Award of Arbitrator Filed by Lender
                      Defendants, United Lender, LLC, Shawn Ahdoot and Albert A. Ahdoot;
17                    Declaration of Lori Eropkin in Support of Response
             3/4/20   [Proposed] Order Advancing Hearing on Petition to Compel Arbitration and to
18     65.
                      Stay Action Pending Award Filed by Lender Defendants, United Lender, LLC,
19                    Shawn Ahdoot and Albert A. Ahdoot (Related to ROA #71)
             3/4/20   Ex Parte Application for Order Advancing Hearing on Lender Defendants’ Petition
20     66.
                      to Compel Arbitration and to Stay Action Pending Award of Arbitrator;
                      Memorandum of Points and Authorities (Related to ROA #71)
21           3/4/20   Request for Judicial Notice in Support of Ex Parte Application for Order
       67.
22                    Advancing Hearing on Lender Defendants’ Petition to Compel Arbitration and to
                      Stay Action Pending Award of Arbitrator (Related to ROA #71)
23           3/4/20   First Amended Memorandum of Points and Authorities in Support of Lender
       68.
                      Defendants’ Petition to Compel Arbitration and to Stay Action Pending Award of
24                    Arbitrator
             3/4/20   Declaration of Maurice Wainer in Support of Ex Parte Application for Order
25     69.
                      Advancing Hearing on Petition to Compel Arbitration and to Stay Action Pending
26                    Award of Arbitrator (Related to ROA #71)
             3/4/20   First Amended Declaration of Maurice Wainer in Support of Lender Defendants’
       70.
27                    Petition to Compel Arbitration and to Stay Action Pending Award of Arbitrator
             3/4/20   First Amended Notice of Petition to Compel Arbitration and to Stay Action
28     71.
                      Pending Award of Arbitrator Filed by Lender Defendants, United Lender, LLC,
                                                    9
     Case 1:20-ap-01070-VK    Doc 1 Filed 07/17/20 Entered 07/17/20 12:25:43             Desc
                              Main Document    Page 10 of 16



 1                    Shawn Ahdoot and Albert A. Ahdoot
             3/4/20   Ex Parte Application for: (1) Appointment of a Receiver; (2) Order to Show Cause
 2     72.
                      Why the Appointment of a Receiver should not be Confirmed; (3) Temporary
                      Restraining Order; (4) Order to Show Cause why a Preliminary In junction Should
 3
                      not be Granted; or, in the Alternative; (5) Temporary Restraining Order and Order
 4                    to Show Cause re Receiver Appointment and Why a Preliminary Injunction Should
                      not be Granted on Shortened Notice; or in the Alternative; (6) For an Order
 5                    Shortening Time on the Service and Filing of Notice Motion; Memorandum of
                      Points and Authorities
 6           3/4/20   Declaration of Maurice Wainer re: Notice in Support of Ex Parte Application for
       73.
 7                    Appointment of Receiver
             3/4/20   Declaration of Shawn Ahdoot in Support of Ex Parte Application for: (1)
       74.
 8                    Appointment of a Receiver: (2) Order to Show Cause why the Appointment of a
                      receiver should not be Confirmed; (3) Temporary Restraining Order; (4) Order to
 9                    Show Cause why a Preliminary Injunction Should not Be Granted; or, in the
                      Alternative, (5) Temporary Restraining Order and Order to Show Cause re
10                    Receiver Appointment and Why a Preliminary Injunction Should not be Granted
11                    on Shortened Notice; or in the Alternative. (6) For an Order Shortening Time on
                      the Service and Filing of Noticed Motion; Memorandum of Points and Authorities
12           3/4/20   Cross-Complaint for: 1) Judicial Foreclosure of Deed of Trust; 2) Specific
       75.
                      Performance of Assignment of Rents; 3) Appointment of Receiver Pursuant to
13                    Provision in Deed of Trust; 4) Injunctive Relief; 5) Breach of Contract; 6)
                      Negligent Misrepresentation; 7) Fraudulent Concealment; 8) Negligence; 9)
14
                      Negligent Hiring/Supervision; 10) Conspiracy 11) Unjust Enrichment
15           3/4/20   Ex Parte Order Appointing Receiver and Order to Show Cause and Temporary
       76.
                      Restraining Order – Rents, Issues, and Profits [Notice of Hearing]
16           3/4/20   Court Payment Receipt
       77.
17           3/4/20   [Proposed] Order Advancing Hearing on Petition to Compel Arbitration and to
       78.
                      Stay Action Pending Award Filed by Lender Defendants, United Lender, LLC,
18                    Shawn Ahdoot and Albert A. Ahdoot (Related to ROA #71) (with Stamp “Not
19                    Signed, Refer to 03/05 Minute Order”)
             3/5/20   Minute Order (The Court grants the Ex-Parte Application)
       79.
20
             3/13/20 Notice of Hearing on Demurrer of Defendant American Financial Center, Inc. to
       80.
21                   First Amended Complaint of Plaintiff Anh thy Song Nguyen, Trustee of Mother
                     Nature Trust’s First Amended Complaint
22           3/13/20 Demurrer of Defendant American Financial Center, Inc. to First Amended
       81.
                     Complaint of Plaintiff Anh Thy Song Nguyen, Trustee of Mother Nature Trust’s
23
                     First Amended Complaint; Memorandum in Support
24           3/13/20 Defendant American Financial Center, Inc.’s Notice of Motion and Motion to
       82.
                     Strike Portions of First Amended Complaint of Plaintiff Anh Thy Song Nguyen,
25                   Trustee of Mother Nature Trust
             3/13/20 Request for Judicial Notice in Support of Defendant American Financial Center,
26     83.
                     Inc.’s Demurrer to Plaintiff Anh Thy Song Nguyen, Trustee of Mother Nature
27                   Trust’s First Amended Complaint
             3/30/20 Supplemental Declaration of Shawn Ahdoot in Support of United Lender, LLC’s
       84.
28                   Motion for: (1) Appointment of a Receiver; (2) Order to Show Cause Why the
                     Appointment of a Receiver should not be Confirmed; (3) Temporary Restraining
                                                   10
     Case 1:20-ap-01070-VK    Doc 1 Filed 07/17/20 Entered 07/17/20 12:25:43             Desc
                              Main Document    Page 11 of 16



 1                   Order; (4) Order to Show Cause why a Preliminary In junction Should not be
                     Granted
 2           3/30/20 Declaration of Alfredo Velasquez in Support of Motion for: (1) Appointment of a
       85.
                     Receiver; (2) Order to Show Cause Why the Appointment of a Receiver should not
 3
                     be Confirmed; (3) Temporary Restraining Order; (4) Order to Show Cause why a
 4                   Preliminary In junction Should not be Granted
             3/30/20 Declaration of Jesse Bosque in Support of Motion for: (1) Appointment of a
       86.
 5                   Receiver; (2) Order to Show Cause Why the Appointment of a Receiver should not
                     be Confirmed; (3) Temporary Restraining Order; (4) Order to Show Cause why a
 6                   Preliminary In junction Should not be Granted
 7           3/30/20 Proof of E-Service in Support of Motion for: (1) Appointment of a Receiver; (2)
       87.
                     Order to Show Cause Why the Appointment of a Receiver should not be
 8                   Confirmed; (3) Temporary Restraining Order; (4) Order to Show Cause why a
                     Preliminary In junction Should not be Granted
 9           4/1/20 Proof of Service of Summons re Megan E. Zucaro
       88.
10           4/1/20   Proof of Service of Summons re Helping Others International, LLC
       89.
11           4/1/20   Proof of Service of Summons re American Financial Center, Inc.
       90.
12           4/1/20   Proof of Service of Summons re John B. Spear
       91.
13           4/22/20 Statement Reserving United Lender, LLC’s Right to Arbitration
       92.
14           4/22/20 Proof of Service of Electronic Service
       93.
15           5/18/20 (Proposed) Order Sustaining Demurrer
       94.
16
             5/19/20 Notice of Continuance (re Motion to Appoint Receiver)
       95.
17
             5/19/20 Notice of Continuance (re Petition to Compel Arbitration)
       96.
18
             5/26/20 Answer of Defendants Megan E. Zucaro and Helping Others International, a
       97.
19                   Delaware LL, to United Lender’s Cross-Complaint
             5/26/20 Defendant American Financial Center, Inc.’s Notice of Motion and Motion for
       98.
20                   Monetary Sanctions Pursuant to C.C.P. Section 128.7 Against Plaintiff Anh Thy
                     Song Nguyen, Trustee of Mother Nature Trust, and its Counsel, Andrew Smits
21           5/26/20 Request for Judicial Notice in Support of Defendant American Financial Center,
       99.
22                   Inc.’s Notice of Motion and Motion for Monetary Sanctions Pursuant to C.C.P.
                     Section 128.7 Against Plaintiff Anh Thy Song Nguyen Trustee of Mother Nature
23                   Trust, and Its Counsel, Andrew Smits
             5/26/20 Declaration of Mark Crittenden in Support of Defendant American Financial
24    100.
                     Center Inc.’s Motion for Monetary Sanctions Pursuant to C.C.P. Section 128.7
                     Against Plaintiff Anh Thy Song Nguyen, Trustee of Mother Nature Trust, and its
25
                     Counsel, Andrew Smits
26           5/26/20 Declaration of Lori Eropkin in Support of Defendant American Financial Center
      101.
                     Inc.’s Motion for Monetary Sanctions Pursuant to C.C.P. Section 128.7 Against
27                   Plaintiff Anh Thy Song Nguyen, Trustee of Mother Nature Trust, and its Counsel,
                     Andrew Smits
28

                                                   11
     Case 1:20-ap-01070-VK    Doc 1 Filed 07/17/20 Entered 07/17/20 12:25:43          Desc
                              Main Document    Page 12 of 16



 1           5/26/20 Supplemental Declaration of Lori Eropkin Regarding Safe Harbor Notice of
      102.
                     American Financial Center Inc.’s Motion for Monetary Sanctions Pursuant to
 2                   C.C.P. Section 128.7 Against Plaintiff Anh Thy Song Nguyen, Trustee of Mother
                     Nature Trust, and its Counsel, Andrew Smits Center Inc.’s Motion for Monetary
 3
                     Sanctions Pursuant to C.C.P. Section 128.7 Against Plaintiff Anh Thy Song
 4                   Nguyen, Trustee of Mother Nature Trust, and its Counsel, Andrew Smits
             5/26/20 Defendants Megan E. Zucaro and Helping Others International, a Delaware LLC,
      103.
 5                   Notice of Hearing and Demurrer to Complaint
             5/26/20 Notice of Motion and Motion of Plaintiff Anh Thy Song Nguyen to Strike Cross-
 6    104.
                     Complaint of Defendant United Lender, LL
 7                   C; and Memorandum of Points and Authorities in Support Thereof
             5/26/20 Declaration of Andrew A. Smits re Meet and Confer and in Support of Motion of
      105.
 8                   Plaintiff Anh Thy Song Nguyen to Strike Cross-Complaint of Defendant United
                     Lender, LLC
 9           5/26/20 Request for Judicial Notice of Plaintiff Anh Thy Song Nguyen in Support of
      106.
                     Motion to Strike Cross-Complaint of Defendant United Lender, LLC
10
             5/26/20 Declaration of Andrew A. Smits re Meet and Confer and in Support of Demurrer
      107.
11                   of Plaintiff Anh Thy Song Nguyen to Cross-Complaint of Defendant United
                     Lender, LLC
12           5/26/20 Request for Judicial Notice of Plaintiff Anh Thy Song Nguyen in Support of
      108.
                     Demurrer to Cross-Complaint of Defendant United Lender, LLC
13           5/26/20 Notice of Demurrer and Demurrer of Plaintiff Anh Thy Song Nguyen to Cross-
      109.
14                   Complainant of Defendant United Lender, LLC; and Memorandum of Points and
                     Authorities in Support Thereof
15           5/26/20 Notice of Continuance of Hearing on United Lender, LLC’s Motion for: (1)
      110.
                     Appointment of a Receiver; (2) Order to Show Cause Why the Appointment of a
16                   Receiver Should Not be Confirmed: (3) Temporary Restraining Order; and (4)
                     Order to Show Cause Why a Preliminary Injunction Should not be Granted
17
             5/26/20 Plaintiff’s Request for Entry of Default (re Defendant John Spear)
      111.
18
             5/27/20 Notice of Continuance (of Motion to Appoint Receiver)
      112.
19
             5/27/20 Notice of Hearing (re Trial)
      113.
20
             5/27/20 Notice of Hearing (re MSC)
      114.
21
             5/27/20 Amendment to First Amended Complaint
      115.
22
             6/1/20   Notice of Continuance (of Motion to Appoint Receiver)
      116.
23
             6/1/20   Notice of Hearing (re Trial)
      117.
24
             6/1/20   Notice of Hearing (re MSC)
      118.
25
             6/2/20   Court Payment of Receipt
      119.
26
             6/5/20   Notice to Filing Party – Document was Rejected
      120.
27
             6/5/20   Notice of Payment of Advance Jury Fee by Plaintiff Anh Thy Song Nguyen,
      121.
28                    Trustee of Mother Nature Trust

                                                     12
     Case 1:20-ap-01070-VK    Doc 1 Filed 07/17/20 Entered 07/17/20 12:25:43            Desc
                              Main Document    Page 13 of 16



 1           6/5/20   Notice of Trial and Mandatory Settlement Conference
      122.
 2           6/9/20  Amended Notice of Hearing on (1) Demurrer of Defendant American Financial
      123.
                     Center, Inc. to First Amended Complaint of Plaintiff Anh Thy Song Nguyen,
 3                   Trustee of Mother Nature Trust’s First Amended Complaint and (2) Motion to
                     Strike Portions of First Amended Complaint of Plaintiff Anh Thy Song Nguyen,
 4
                     Trustee of Mother Nature Trust
 5           6/10/20 Court Payment Receipt
      124.
 6           6/11/20 Court Payment Receipt
      125.
 7           6/11/20 Court Payment Receipt
      126.
 8           6/11/20 Court Payment Receipt
      127.
 9           6/12/20 Notice of Rejection of Electronic Filing
      128.
10           6/12/20 Notice of Hearing (Jury Trial)
      129.
11           6/15/20 Notice of Continued Hearing on Defendant American Financial Center, Inc.’s
      130.
                     Motion for Monetary Sanctions Pursuant to C.C.P. Section 128.7 Against Plaintiff
12                   Anh Thy Song Nguyen, Trustee of Mother Nature Trust, and Its Counsel, Andrew
                     Smits
13
             6/16/20 Notice of Continuance of Hearing on United Lender, LLC’s Motion for: (1)
      131.
14                   Appointment of a Receiver; (2) Order to Show Cause Why the Appointment of a
                     Receiver Should not be Confirmed; (3) Temporary Restraining Order; and (4)
15                   Order to Show Cause Why a Preliminary Injunction Should not be Granted
             6/16/20 Notice of Continuance of Hearing on Petition to Compel Arbitration and to Stay
16    132.
                     Action Pending Award of Arbitrator Filed by Lender Defendants, United Lender,
17                   LLC, Shawn Ahdoot and Albert A. Ahdoot
             6/17/20 Court Payment Receipt
      133.
18
             6/18/20 Defendant United Lender, LLC’s Notice of Association of Counsel
      134.
19
             6/19/20 [Demand for Jury Trial] Defendant American Financial Center, Inc. Demand for
      135.
20                   Jury Trial and Notice of Posting Fee Under Code of Civil Procedure 631(B)
             6/19/20 Notice of Jury Trial and Mandatory Settlement Conference
21    136.
             6/19/20 [Notice of Posting Jury Fee] Defendant American Financial Center, Inc. Demand
22    137.
                     for Jury Trial and Notice of Posting Fee Under Code of Civil Procedure 631(B)
23           6/24/20 Defendant Megan E. Zucaro’s Motion for Leave to File Cross-Complaint.
      138.
24           6/25/20 Court Payment Receipt
      139.
25           6/26/20 Proof of Service of Summons re Megan E. Zucaro, CEO
      140.
26           6/29/20 Court Payment Receipt
      141.
27           6/29/20 Court Payment Receipt
      142.
28           6/29/20 Electronic Filing Notice of Fees Due
      143.

                                                      13
     Case 1:20-ap-01070-VK     Doc 1 Filed 07/17/20 Entered 07/17/20 12:25:43            Desc
                               Main Document    Page 14 of 16



 1           7/1/20    Notice of Continuance (re Motion to Strike)
      144.
 2           7/1/20    Notice of Continuance (re Demurrer to XC)
      145.
 3           7/8/20    Court Payment Receipt
      146.
 4           7/8/20    Opposition of United Lender to Cross-Defendant’s Motion to Strike Cross-
      147.
                       Complaint
 5           7/8/20    Opposition of United Lender to Demurrer of Cross-Defendant Nguyen to United
      148.
 6                     Lenders’ Cross-Complaint
             7/8/20    Proof of Electronic Service
      149.
 7
             7/8/20    Notice of Continuance of Hearing on Motion of Plaintiff and Cross-Defendant Anh
      150.
 8                     Thy Song Nguyen, Trustee of Mother Nature Trust, and as an Individual, to Strike
                       Cross-Complaint of United Lender, LLC
 9           7/8/20    Notice of Continuance of Hearing on Demurer of Plaintiff and Cross-Defendant
      151.
                       Anh Thy Song Nguyen, Trustee of Mother Nature Trust, and as an Individual, to
10
                       Cross-Complaint of United Lender, LLC
11           7/10/20   Notice of Motion and Motion of Plaintiff Anh Thy Song Nguyen, Trustee of
      152.
                       Mother Nature Trust, to Quash or Modify Deposition Subpoena of Defendant
12                     United Lender, LLC, for Production of Business Records re Apex Escrow, Inc.;
                       and Request for Sanctions
13           7/10/20   Declaration of Andrew A. Smits in Support of Motion of Plaintiff Anh Thy Song
      153.
14                     Nguyen, Trustee of Mother Nature Trust, to Quash or Modify Deposition
                       Subpoena of Defendant United Lender, LLC, for Production of Business Records
15                     re Apex Escrow, Inc.; and Request for Sanctions
             7/10/20   Separate Statement in Support of Motion of Plaintiff Anh Thy Song Nguyen,
16    154.
                       Trustee of Mother Nature Trust, to Quash or Modify Deposition Subpoena of
                       Defendant United Lender, LLC, for Production of Business Records re Apex
17
                       Escrow, Inc.; and Request for Sanctions
18           7/10/20   [Proposed] Order on Motion of Plaintiff Anh Thy Song Nguyen, Trustee of Mother
      155.
                       Nature Trust, to Quash or Modify Deposition Subpoena of Defendant United
19                     Lender, LLC, for Production of Business Records re Apex Escrow, Inc.; and
                       Request for Sanctions
20           7/13/20   Court Payment Receipt
      156.
21           7/14/20 Defendant Megan E. Zucaro’s Opposition to Defendant United Lender LLC’s
      157.
22                   Motion to Appoint Receiver
             7/14/20 Notice to Filing Party – Document was Rejected
      158.
23
             7/14/20 Defendant American Financial Center, Inc.’s Response to Motion of Plaintiff Anh
      159.
24                   Thy Song Nguyen, Trustee of Motion Nature Trust, to Quash or Modify Subpoena
                     of Defendant United Lender, LLC, for Production of Records re Apex Escrow, Inc.
25           7/14/20 Defendant Megan E. Zucaro’s Notice of Errata Regarding Her Opposition to
      160.
                     Defendant United Lender LLC’s Motion to Appoint Receiver
26
             7/14/20 Reply of Plaintiff and Cross-Defendant Anh Thy Song Nguyen, Trustee of Mother
      161.
27                   Nature Trust, in Support of Motion to Strike Cross-Complaint of United Lender,
                     LLC (Related to ROA #160)
28           7/14/20 Request for Judicial Notice of Plaintiff and Cross-Defendant Anh Thy Song
      162.
                                                    14
     Case 1:20-ap-01070-VK     Doc 1 Filed 07/17/20 Entered 07/17/20 12:25:43           Desc
                               Main Document    Page 15 of 16



 1                     Nguyen, Trustee of Mother Nature Trust, In Support of Demurrer to Cross-
                       Complaint of Defendant and Cross-Complainant United Lender, LLC (Related to
 2                     ROA #165)
             7/14/20   Reply of Plaintiff and Cross-Defendant Anh Thy Song Nguyen, Trustee of Mother
 3    163.
                       Nature Trust, in Support of Demurrer to Cross-Complaint of United Lender, LLC
 4                     (Related to ROA #165)
             7/15/20   Opposition of Plaintiff Anh Thy Son Nguyen to Motion of Defendant United
      164.
 5                     Lender, LLC for: (1) Appointment of a Receiver; (2) Order to Show Cause Why
                       the Appointment of a Receiver Should Not Be Confirmed; (3) Temporary
 6                     Restraining Order; and (4) Order to Show Cause Why A Preliminary Injunction
 7                     Should Not Be Granted
             7/15/20   Request for Judicial Notice of Plaintiff Anh Thy Song Nguyen re Opposition to
      165.
 8                     Motion of Defendant United Lender, LLC for: (1) Appointment of a Receiver; (2)
                       Order to Show Cause Why the Appointment of a Receiver Should Not Be
 9                     Confirmed; (3) Temporary Restraining Order; and (4) Order to Show Cause Why
                       A Preliminary Injunction Should Not Be Granted
10
             7/15/20   Declaration of Andrew A. Smits re: Opposition of Plaintiff Anh Thy Song Nguyen
      166.
11                     to Motion of Defendant United Lender, LLC, for: (1) Appointment of a Receiver;
                       (2) Order to Show Cause Why the Appointment of a Receiver Should Not Be
12                     Confirmed; (3) Temporary Restraining Order; and (4) Order to Show Cause Why
                       A Preliminary Injunction Should Not Be Granted
13           7/15/20   Evidentiary Objections of Plaintiff Any Thy Song Nguyen to Declaration of
      167.
                       Shawn Ahdoot re Opposition to Motion for: (1) Appointment of A Receiver; (2)
14
                       Order to Show Cause Why the Appointment of a Receiver Should Not Be
15                     Confirmed; (3) Temporary Restraining Order; and (4) Order to Show Cause Why
                       A Preliminary Injunction Should Not Be Granted
16           7/15/20   Evidentiary Objections of Plaintiff Any Thy Song Nguyen to Declaration of
      168.
                       Alfredo Velasquez re Opposition to Motion for: (1) Appointment of A Receiver;
17                     (2) Order to Show Cause Why the Appointment of a Receiver Should Not Be
18                     Confirmed; (3) Temporary Restraining Order; and (4) Order to Show Cause Why
                       A Preliminary Injunction Should Not Be Granted
19           7/15/20   Evidentiary Objections of Plaintiff Any Thy Song Nguyen to Declaration of Jesse
      169.
                       Bosque re Opposition to Motion for: (1) Appointment of A Receiver; (2) Order to
20                     Show Cause Why the Appointment of a Receiver Should Not Be Confirmed; (3)
                       Temporary Restraining Order; and (4) Order to Show Cause Why A Preliminary
21                     Injunction Should Not Be Granted
22           7/15/20   Evidentiary Objections of Plaintiff Any Thy Song Nguyen to Supplemental
      170.
                       Declaration of Shawn Ahdoot re Opposition to Motion for: (1) Appointment of A
23                     Receiver; (2) Order to Show Cause Why the Appointment of a Receiver Should
                       Not Be Confirmed; (3) Temporary Restraining Order; and (4) Order to Show
24                     Cause Why A Preliminary Injunction Should Not Be Granted
             7/17/20   Copy of the Docket in Anh Thy Song Nguyen, Trustee of Mother Nature Trust
25    171.
                       v. United Lender, LLC, et al., Superior Court for the State of California, for
26                     the County of Orange, Case No. 30-2020-01124778-CU-FR-CJC

27

28

                                                    15
     Case 1:20-ap-01070-VK       Doc 1 Filed 07/17/20 Entered 07/17/20 12:25:43                 Desc
                                 Main Document    Page 16 of 16



 1          I declare under penalty of perjury under the laws of the United States that the foregoing is true

 2   and correct. Executed this 17th day of July, 2020.

 3

 4   DATED: July 17, 2020                    MEYLAN DAVITT JAIN AREVIAN & KIM LLP

 5
                                             By:    /s/ Anita Jain
 6
                                                    Anita Jain
 7                                                  Attorneys for Claimant
                                                    UNITED LENDER, LLC
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                          16
